PER CURIAM.
In her notice of appeal filed in this proceeding, De’Lean Judd-Johnson seeks review of an order entered after final judgment in which the trial court granted the motion of Lewis E. Johnson, appellee, that sought to enforce a marital settlement agreement. We have treated this appeal as an appeal of a non-final order pursuant to rule 9.180(a)(4), Florida Rules of Appellate Procedure. We have jurisdiction. See Delissio v. Delissio, 821 So.2d 350, 351 n. 1 (Fla. 1st DCA 2002).
In her brief, appellant does not assert that the trial court committed error in the order on appeal. Rather, she argues only that the clerk of the circuit court erred in refusing to accept her pleadings below challenging the order on appeal without the payment of a filing fee pursuant to section 28.241(l)(b), Florida Statutes (2003).1 Appellant further argues that the actions of the clerk of the circuit court have violated her rights to equal protection and access to the courts under the Florida and United States constitutions.
Appellant did not challenge the clerk’s action or interpretation of section 28.241 in the trial court. Under article V, section 4(b)(1), Florida Constitution, we “have jurisdiction to hear appeals ... from final judgments or orders of trial courts.... ” We also may issue “writs necessary to the complete exercise of [our] jurisdiction.” Art. V, § 4(b)(3), Fla. Const. Accordingly, we have no jurisdiction to consider in the first instance a direct challenge of an action of the clerk of the circuit court.
Because the appellant does not argue that the trial court committed error, we affirm the order on appeal.
BOOTH, VAN NORTWICK AND PADOVANO, JJ., concur.

. Section 28.241(l)(b), Florida Statutes (2003), provides in pertinent part:
A party reopening any civil action, suit, or proceeding in the circuit court shall pay to the clerk of court a filing fee set by the clerk in an amount not to exceed $50.... For purposes of this section, a case is reopened when a case previously reported as disposed of is resubmitted to a court.